DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the face opening or face recess as recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claims 1-14 include reference numerals in parentheses which have no patentable weight.
Claims 1-13 each recite the phrase “characterized in that” which is a transitional phrase not conventionally used in US patent practice.  

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 2-3 recites “at least on gripping device (11) is provided, which is preferably arranged on the support deice (2)” which is unclear and indefinite. 
Regarding claim 11, the phrase "preferably a roller" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman et al. (US PG Pub. No. 2004/0097352, May 20, 2004) (herein “Bergman”).

  
    PNG
    media_image1.png
    389
    634
    media_image1.png
    Greyscale

Regarding claim 2, Bergman teaches that the support 20 is pivotably mounted on the support device, at a first portion 16, and is coupled to the assistance device 34, at a second portion (see Fig. 1 above).  
Regarding claim 5, Bergman teaches that at least one gripping device 14 (i.e., pair of handles 14, see Fig. 1 above and para. [0018]) is provided, which is preferably arranged (i.e., selectively arranged, see para. [0018]) on the support device 12 and comprises at least one gripping region (i.e., handle portion) at which a user grips the gripping device 14 during an exercise.  

Regarding claim 8, as broadly interpreted, Bergman teaches that a base part (i.e., leg restraint and strap, see para. [0023]) is assigned to the support device 12, which base part 28,29 can be positioned in at least two base part positions (i.e., positioned in an in-use or un-used position), relative to the support 20, for adjustment to a body size of a user.  
Regarding claim 10, Bergman teaches that the support 20 comprises a face opening and/or a face recess (see Fig. 1 above, where the support 20 has a portion where a user’s face is exposed).  
Regarding claim 14, Bergman teaches a support device 12 (see Fig. 1 above) for the fitness equipment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman, as applied to claim 1 above.
Bergman teaches the invention as substantially claimed.

However, mere rearrangement of parts has no patentable weight where shifting the position of a claimed structure would not modify the operation of the device.  See MPEP 2144.04 section VI.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bergman and to install the assistance device (i.e., torsion spring 34) on an end opposite the first end 16 as mere rearrangement in order to change an incline of the support 20 or provide greater or lesser assistance to the movable support 20..

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman, as applied to claim 1 above, in view of Lagree (US PG Pub. No. 2017/0157452, effectively filed Jan. 27, 2017)
Bergman teaches the invention as substantially claimed.
Regarding claim 7, Bergman is silent in explicitly teaching that the gripping device 14 comprises at least two groups of gripping regions, wherein the individual groups of gripping regions are arranged so as to be at different angles to a longitudinal axis of the support device, or in that at least two gripping regions are provided, the angles of which relative to the longitudinal axis of the support device can be adjusted.  
Lagree, however, in an analogous art of exercise devices teaches a movable user support having two gripping devices having at least two groups of gripping regions 107-113, wherein the individual groups of gripping regions are arranged so as to be at different angles to a longitudinal axis of the support device (see Fig. 1 below and para. [0025]).

    PNG
    media_image2.png
    453
    520
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bergman such that the gripping device 14 comprises at least two groups of gripping regions, wherein the individual groups of gripping regions are arranged so as to be at different angles to a longitudinal axis of the support device as taught by Lagree in order to provide different angles at which a user may grip to perform exercises.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman, as applied to claim 1 above, in view of Hallmark (US Pat. No 5,518,487, May 21, 1996) 
Bergman teaches the invention as substantially claimed.
Regarding claim 11, Bergman is silent in explicitly teaching that the support device and/or the assistance device comprises at least one transport means, preferably a roller. 
Hallmark, however, in an analogous art of exercise devices teaches at least one transport means being rollers 126 (see col. 5, lines 6-10, and Fig. 11 below) for moving the exercise device to a desired location.

    PNG
    media_image3.png
    563
    666
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bergman to include transport means which are rollers 126 as taught by Hallmark in order to move the exercise device to a desired location.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman, as applied to claim 1 above, in view of Escobedo et al. (US Pat. No 5,106,079, April 21, 1992) (herein “Escobedo”).
Bergman teaches the invention as substantially claimed.
Regarding claim 12, Bergman is silent in explicitly teaching at least one safety means is provided, which safety means is configured to prevent unauthorised access, in particular to movable parts, and/or incorrect operation of the fitness equipment.
Escobedo, however, in an analogous art of exercise devices having an movable, inclinable user support teaches at least one safety means (i.e., framework 12,13) configured to prevent access in particular to movable parts by others while a user is using the exercise device.  (see Fig. 1-3 below)

    PNG
    media_image4.png
    862
    616
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bergman to include safety means (i.e., framework 12,13) as taught by Escobedo in order to prevent others from impeding a user on the exercise device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman, as applied to claim 1 above, in view of Jones (US PG Pub. No. 2016/0213971, July 28, 2016).
Bergman teaches the invention as substantially claimed.
Regarding claim 13, Bergman is silent in explicitly teaching a display device is provided which is configured to display at least one item of exercise-specific and/or user-specific information.  
Jones, however, in an analogous art of exercise devices having an inclinable support teaches a display device 300 configured to display at least one item of exercise-specific and/or 

    PNG
    media_image5.png
    512
    636
    media_image5.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bergman to include a display device configured to display at least one item of exercise-specific and/or user-specific information as taught by Jones to display inclination and exercise information (see para. [0056]).  

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW S LO/Primary Examiner, Art Unit 3784